Opinion issued November 5, 2015




                                         In The

                                   Court of Appeals
                                        For The

                            First District of Texas
                              ————————————
                                   NO. 01-15-00600-CV
                             ———————————
          IN RE UNION PACIFIC RAILROAD COMPANY, Relator



             Original Proceeding on Petition for Writ of Mandamus


                           MEMORANDUM OPINION

      Relator, Union Pacific Railroad Company, has filed a petition for writ of

mandamus requesting that we vacate the trial court’s order which overruled

relator’s privilege objections.1

      We deny the petition for writ of mandamus.


1
      The underlying case is Donald and Mary Trichel, Individually and as Next
      Friends of Nicholas Trichel v. Union Pacific Railroad Company and Jeremy Ray
      Hampton, cause number 2014-23177, pending in the 125th District Court of Harris
      County, Texas, the Honorable Kyle Carter presiding.
                                PER CURIAM

Panel consists of Chief Justice Radack and Justices Bland and Huddle.




                                        2